DETAILED ACTION
This office action is based on the claim set submitted and filed on 10/27/2021.
Claims 1-26 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 14-16, 21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (WIPO machine translation WO2016099084A1– “Huh”) in view of Good et al. (US 2017/0124366 A1- “Good”)

Regarding Claim 1, Huh teaches a system for use at a location to monitor at least one subject at the location, each subject of the at least one subject having a radio transmitter that transmits a beacon signal Huh discloses a system monitoring a user at a location using a beacon signal transmitted form the user wearable beacon (Huh [40], [54]), the system comprising:
a base unit including a processor that is in communication with a camera and with a receiver, the receiver comprising received signal measurement electronics and at least one memory to store a threshold value Huh discloses an apparatus [base unit] comprising a beacon signal receive, an image acquirer/acquisition unit to acquire images from CCTV camera [camera], location estimator, and a processor where the image acquisition unit is in communicate with the processor to identify the user based on the received beacon signal (Huh: [53], [59])
the base unit further comprising storage with processor-executable instructions that the processor can execute to Huh discloses storage medium configured to store program instructions to be executed by a processor (Huh: [96]):
perform signal measurement on the beacon signal received by the receiver to indicate conditions including that the subject approached the location…,… Huh discloses the apparatus comprising a beacon signal receiver detects a a user beacon device signal and analyzing the intensity of the beacon signal [perform signal measurement on the beacon signal] and determine the user entering a specific space or a set area, e.g., a building [the subject approached the location] (Huh: [42], [55], [62], [78], [82], [91])
collect camera information using the camera at least when the subject is indicated to have approached the location Huh discloses a beacon signal identifies a user entering a specific space [the subject is indicated to have approached the location] and may acquire image information captured by a camera based on entering the space signal (Huh: [57], [75], [78], [91]-[92])
process the camera information to assist in tracking the subject at the location including analyzing feature data of the subject using at least some of the camera information Huh discloses analyzing the information received from the camera for a user at a location using a control server that may track location of the user and determines state [analyzing feature data] of the user   (Huh: [45]-[46], [58], [62], [78]-[79]).
However, Huh does not expressly discloses perform signal measurement indicate a subject moved way by comparison of received signal to a threshold value.
Good teaches 
and that the subject moved away from the location, the signal measurement including at least a comparison of received signal to the threshold value; Good discloses a proximity engine and a reader badge that collects beacon tag signal and analyzing beacon tags by comparing the signal strength to a predetermined threshold and proximity is determines such as “near to” is when signal strength is greater than a threshold, and when a beacon tag is moving between two reader badges, RTLS server classifies the tags to the reader badge bases on RSSI strength value that determines if the tag is near [approaching] or far [moved away] (Good: [Fig. 21], [0046], [0099], [0112]-[0116], [0125], [0162]).
Huh discloses an apparatus comprising a CCTV camera(s) and beacon receiver that detects a beacon signal of a user wearable beacon device and determine information of the user and location and collect an image of the user when it is determined that the user is entering or approaching a specific area based on beacon signal intensity but does not discloses the signal moved away using threshold to determine if the signal is near or far. Good discloses using a beacon tag and reader to determine the location of a user or an asset owner of the tag and if the tag is near or far from the reader based on a signal strength threshold. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huh beacon signal analysis using intensity to determine a person is entering [approaching] a specific area and include the classification by RTLS  to classify the position of a beacon tag if near or far [moved away] using a signal threshold based on the beacon location, as taught by Good to help track and analyzing activities such as interactions by capturing position information of people or assets (Good: [0003], [0005]).

Regarding Claim 2, the combination of Huh and Good teach the system of claim 1, wherein the processor-executable instructions further include instructions the processor can execute to decode an identification code in the beacon signal that is associated with the subject Huh discloses a processor identifies a user ID information using the beacon signal of the user [decode an identification code in the beacon signal that is associated with the subject] (Huh: [58], [62]).

Regarding Claim 3, the combination of Huh and Good teach the system of claim 1, wherein the processor-executable instructions further include instructions the processor can execute to compare beacon signal information with at least some of the camera information to verify the identity of the subject Huh discloses an apparatus receiving beacon signal and extract identification information of a user [identify of the subject] and a camera acquires images of the user combined with the received beacon signal of the user location to match the identified user in the beacon matching the user recognized in the image information, and a database comprises a profile information, e.g. age, gender, job, etc., of plurality of users and a determination unit for determining the identified user [verify the identity of the subject] (Huh: [46]-[47], [58], [83], [92]-[93]).

Regarding Claim 4, the combination of Huh and Good teach the system of claim 1, wherein the processor-executable instructions further include instructions the processor can execute to identify position and movement of the subject at or about the location using at least the camera information Huh discloses the processor deriving the image acquisition unit to acquire image of the user location when the user in entering a specific space and using the camera image information to compare the user image information to determine if the user is encountering an abnormal situation (e.g. falling, injured, setting on the floor, etc.) [position] and/or repetitive pattern (e.g. shaking leg or arm, walking, etc.) [movement]  to  (Huh: [63], [69], [73], [75]).  

Regarding Claim 6, the combination of Huh and Good teach the system of claim 1, wherein the base unit includes Bluetooth Low Energy (BLE) electronics Huh discloses the apparatus comprising a CCTV camera comprising a beacon using Bluetooth Low Energy (BLE) (Huh: [41], [54]).

Regarding Claim 7, the combination of Huh and Good teach the system of claim 1, wherein the received signal measurement electronics are configured to generate a received signal strength indicator (RSSI) Huh does not expressly disclose received signal strength indicator (RSSI). Good discloses reader badge includes generating a received signal strength indicator (RSSI) value (Good: [0044]-[0045]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8, the combination of Huh and Good teach the system of claim l, wherein the base unit further comprises a display configured to be in communication with the processor Huh discloses images captured by the CCTV cameras may be displayed on a monitor screen (Huh: [80]). Good discloses a platform comprising a graphical user interface [display] [Fig. 9, 11], [0054], [0061], [0076]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus in Huh to include a display, as taught by Good to help track and analyzing activities such as interactions by capturing position information of people or assets (Good: [0003], [0005]).

Regarding Claim 14, Huh teaches a method for use at a location to monitor at least one subject at the location, each subject of the at least one subject having a radio transmitter that transmits a beacon signal, the method comprising:
The claim limitation recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 15, the combination of Huh and Good teach the method of claim 14, further comprising classifying, using the processor, an activity of the subject using an output of the receiver and the camera information Huh discloses using output of beacon receiver and camera image to determine a state (e.g. falling) or activity (e.g. entering a specific area or space) of a user (Huh: [42], [45], [75]), however does not expressly discloses classifying the activity of the user. Good discloses an RTLS server that classifies location of a beacon tag signal associated with a user or an asset [classifying an activity of the subject classification of a user] using a signal strength information that classifies the location as far (away/out), intermediate, or near (close/in) the reader area (Good: [0112], [0114]-[0116], [0162], [0199]-[0204]).
Huh discloses an apparatus comprising a CCTV camera(s) and beacon receiver that detects a beacon signal of a user wearable beacon device and determine information of the user and location determining activity of the user such as entering or approaching a specific area based on beacon signal intensity but does not discloses the classifying activity of the user. Good discloses using a beacon tag and reader to determine the location of a user or an asset owner of the tag and classify location if the tag is near or far from the reader based on a signal strength threshold. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huh beacon signal analysis using intensity to determine a person is entering [approaching] a specific area and include the classification by RTLS  to classify the position of a beacon tag if near or far [moved away] using a signal threshold based on the beacon location, as taught by Good to help track and analyzing activities such as interactions by capturing position information of people or assets (Good: [0003], [0005]).

Regarding Claim 16, the combination of Huh and Good teach the method of claim 15, further comprising displaying results of the classifying on a display in communication with the base unit Huh does not discloses classification of activity. Good discloses classifying activity of the user and display the results of the classification (Good: [Fig. 18, 24, 25], [0162], [0199]-[0204], [0229], [0231]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huh beacon signal analysis using intensity to determine a person is entering [approaching] a specific area and include the classification of RTLS to classify the position of a beacon tag if near or far [moved away] using a signal threshold based on the beacon location and display the classification, as taught by Good to help track and analyzing activities such as interactions by capturing position information of people or assets (Good: [0003], [0005]).

Regarding Claim 21, Huh teaches a non-transitory computer-readable storage medium comprising instructions for use by a base unit at a location to identify at least one subject at the location, the at least one subject having a radio transmitter that transmits a beacon signal, and the base unit having a processor in communication with a camera and a receiver, the instructions when executed by the processor include code that causes the processor to: (Huh: [96], [claim 17])
The claim limitation recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 25, the combination of Huh and Good teach the non-transitory computer-readable storage medium of claim 21, further comprising instructions that when executed by the processor cause the processor to: provide an automatic notification based on the indication using a display in communication with the processor Huh discloses a notification is transmitted based on a user state such as abnormal situation [an automatic notification] based on the indication to a terminal of a user, e.g. smartphone or personal computer, [using a display in communication with the processor] (Huh: [88]).

Regarding Claim 26, the combination of Huh and Good teach the non-transitory computer-readable storage medium of claim 21, further comprising instructions that when executed by the processor cause the processor to: use a machine learning algorithm to process the camera information to assist in tracking the subject at the location including analyzing feature data of the subject using at least some of the camera information Huh discloses analyzing the information received from the camera for a user at a location using a control server that may track location of the user using location estimation unit and determines state [analyzing feature data] of the user (Huh: [45]-[46], [51], [58], [62], [78]-[79]). Huh discloses using triangulation method to estimate location however does not expressly disclose using a machine learning algorithm. Good discloses a machine-based algorithms and data analysis used to extract data of a camera [0087], [0089]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huh apparatus comprising location estimation unit and triangulation method and include machine algorithms for analyzing data, as taught by Good to help providing a decision support for user safety (Good: [0089]).


Claims 5, 9-13, 17-20, and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (WIPO machine translation WO2016099084A1– “Huh”) in view of Good et al. (US 2017/0124366 A1- “Good”) in view of Derenne et al. (US 2015/0109442 Al -“Derenne”)

Regarding Claim 5, the combination of Huh and Good teach the system of claim 4, 
However, the combination of Huh and Good does not expressly disclose creating and monitoring skeletal profile of a subject.
Derenne teaches
wherein the processor-executable instructions further include instructions the processor can execute to create and monitor a skeletal profile of the subject Derenne discloses a patient support apparatus and a video monitoring system that detects by camera people and generates a skeletal data [skeletal profile] of a user and monitoring location or position of the user such as position of the body, hands, etc. (Derenne: [Fig. 7], [0171]-[0172]).
The combination of Huh and Good discloses an apparatus comprising components to include a processor, a beacon and signal receiver, a camera, for collecting beacon signal to determine location of a user/beacon tag, monitoring and determine a state of the user such as movement (walking, repetitive pattern) and position (falling, sitting on the floor), however do not discloses creating a skeletal profile of the user. Derenne discloses a patient support apparatus for creating and monitoring skeletal profile of the user for identification of the user and the movement. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for detecting of a user state and create a skeletal profile of the user from a video image, as taught by Derenne which helps determine the type of movement of the user that may determine risks such as fall risk (Derenne: [0172]).

Regarding Claim 9, the combination of Huh and Good teach the system of claim 1, 
However, the combination of Huh and Good does not expressly disclose sound level detector.
Derenne teaches
wherein the base unit further comprises a sound level detector configured to communicate with the processor Derenne discloses a patient support apparatus comprising a microphone for measuring sounds within the room [sound level detector] (Derenne: [0150]).
The combination of Huh and Good discloses an apparatus comprising components to include a processor, a beacon and signal receiver, a camera, for collecting beacon signal to determine location area of a user/beacon tag, monitoring and determine a state of the user such as movement (walking, repetitive pattern) and position (falling, sitting on the floor) in the area, however do not discloses a sound level detector. Derenne discloses a patient support apparatus to include a microphone to detect a sound level in an area. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for detecting of a user state in an area and include sound level of the area, as taught by Derenne which helps performing monitoring functions and protocols such as fall risk (Derenne: [0070], [0150]).

Regarding Claim 10, the combination of Huh and Good teach the system of claim 1, 
However, the combination of Huh and Good does not expressly disclose ambient light detector.
Derenne teaches
wherein the base unit further comprises an ambient light sensor configured to communicate with the processor Derenne discloses a patient support apparatus comprising a light sensor for measuring ambient light in the room [ambient light detector] (Derenne: [0150]).
The combination of Huh and Good discloses an apparatus comprising components to include a processor, a beacon and signal receiver, a camera, for collecting beacon signal to determine location area of a user/beacon tag, monitoring and determine a state of the user such as movement (walking, repetitive pattern) and position (falling, sitting on the floor) in the area, however do not discloses an ambient light detector. Derenne discloses a patient support apparatus to include a light sensor to detect an ambient light in an area. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for detecting a user state in an area and include light sensor in the area, as taught by Derenne which helps performing monitoring functions and protocols such as fall risk (Derenne: [0070], [0150]).

Regarding Claim 11, the combination of Huh and Good teach the system of claim 1, 
However, the combination of Huh and Good does not expressly disclose ambient light detector.
Derenne teaches
wherein the base unit further comprises a temperature sensor configured to communicate with the processor.
Derenne discloses a patient support apparatus comprising a temperature sensor for measuring room temperature [temperature sensor] (Derenne: [0150]).
The combination of Huh and Good discloses an apparatus comprising components to include a processor, a beacon and signal receiver, a camera, for collecting beacon signal to determine location area of a user/beacon tag, monitoring and determine a state of the user such as movement (walking, repetitive pattern) and position (falling, sitting on the floor) in the area, however do not discloses a temperature sensor. Derenne discloses a patient support apparatus to include a temperature sensor to detect temperature in an area. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for detecting of a user state in an area and include temperature sensor in the area, as taught by Derenne which helps performing monitoring functions and protocols such as fall risk (Derenne: [0070], [0150]).

Regarding Claim 12, the combination of Huh and Good teach the system of claim 1, 
However, the combination of Huh and Good does not expressly disclose call bell detector.
Derenne teaches
wherein the base unit further comprises a call bell detector configured to communicate with the processor Derenne discloses a patient support apparatus in communication with a facility/hospital network and  systems such as a nurse call [call bell] and interacts with the nurse call system to provide a signal data where the nurse call [call bell] comprising outlets and cables and wired to the patient support apparatus where the apparatus is able to analyze data such as camera data, detect a patient state, e.g. patient has fallen or exit, and determine [detects] if nurse call cable is connected to the bed (Derenne: [0158], [0160], [0162], [0198], [0213]). 
The combination of Huh and Good discloses an apparatus comprising components to include a processor, a beacon and signal receiver, a camera, for collecting beacon signal to determine location area of a user/beacon tag, monitoring and determine a state of the user such as movement (walking, repetitive pattern) and position (falling, sitting on the floor) in the area, however do not discloses a nurse call [call bell detector]. Derenne discloses a patient support apparatus to include a nurse call system to detect and alert caregivers of a patient state. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for detecting of a user state in an area and include nurse call detector [call bell detector] to alert caregivers about a patient state, as taught by Derenne which helps preventing patient fall and determine if the health facility is following the fall prevention protocols (Derenne: [0070], [0200]).

Regarding Claim 13, the combination of Huh and Good teach the system of claim 1, 
However, the combination of Huh and Good does not expressly disclose pull cord detector.
Derenne teaches
wherein the base unit further comprises a pull cord detector configured to communicate with the processor Derenne discloses a patient support apparatus in communication with a facility/hospital network and  systems such as a nurse call and interacts with the nurse call system to provide a signal data where the nurse call comprising outlets and cables [pull cord] and the nurse call is wired to the patient support apparatus where the apparatus is able to analyze data such as camera data, detect a patient state, e.g. patient has fallen or exit, and determine [detects] if monitoring nurse call cables is plugged into the appropriate outlet (Derenne: [0162], [0198], [0213]). 
The combination of Huh and Good discloses an apparatus comprising components to include a processor, a beacon and signal receiver, a camera, for collecting beacon signal to determine location area of a user/beacon tag, monitoring and determine a state of the user such as movement (walking, repetitive pattern) and position (falling, sitting on the floor) in the area, however do not discloses a nurse call cable [pull cord detector]. Derenne discloses a patient support apparatus to include a nurse call system comprising outlets and cables [pull cord] to detect and alert caregivers of a patient state and determine [detect] state of the nurse call cord. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for detecting of a user state in an area and include detecting a nurse call cable [pull cord detector] to alert caregivers about a patient state, as taught by Derenne which helps preventing patient fall and determine if the health facility is following the fall prevention protocols (Derenne: [0070], [0200]).

Regarding Claim 17, the combination of Huh and Good teach the method of claim 14, 
However, the combination of Huh and Good does not expressly disclose periodic skeletal profile.
Derenne teaches
further comprising automatically generating a periodic skeletal profile of the subject using the camera information Derenne discloses a camera images are gathered at periodic intervals and compared to each other where an image of skeletal data, e.g. head angle, [skeletal profile] is gathered using camera and monitored periodically (e.g. hourly) or over time and calculates the position multiple times a second (Derenne: [0172], [0212], [0253], [0261]).
The combination of Huh and Good discloses an apparatus comprising components to include a processor, a beacon and signal receiver, a camera, for collecting beacon signal to determine location of a user/beacon tag, monitoring and determine a state of the user such as movement (walking, repetitive pattern) and position (falling, sitting on the floor), however do not discloses creating and periodically collecting skeletal profile of the user. Derenne discloses a patient support apparatus for creating and periodically monitoring skeletal profile of the user for identification of the user and the movement. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for periodically collecting a skeletal profile of the user from a video image, as taught by Derenne which helps determine the type of movement of the user that may determine risks such as fall risk and if protocol is followed (Derenne: [0172], [0200]).

Regarding Claim 18, the combination of Huh, Good, and Derenne teach the method of claim 17, further comprising: monitoring the periodic skeletal profile of the subject over time to assess a risk of developing a pressure ulcer by the subject Huh and Good does not expressly disclose monitoring periodically skeletal profile to assess risk of pressure ulcer. Derenne discloses periodically gathering skeletal data [skeletal profile], e.g. head position, monitoring patient movement based on time intervals over a period of time in order to prevent and/or mitigate the development of bed sores [pressure ulcer] by assessing the pressure sore risk of the patient (Derenne [0145] [0212], [0250, [0253], [0257], [0261]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for periodically collecting a skeletal profile of the user from a video image to assess pressure ulcer development, as taught by Derenne which helps determine compliance of pressure ulcer management protocol (Derenne: [0249]).

Regarding Claim 19, the combination of Huh, Good and Derenne teach the method of claim 17, further comprising: monitoring the periodic skeletal profile of the subject to detect a risk of a fall of the subject Huh and Good does not expressly disclose monitoring periodically skeletal profile to assess fall risk. Derenne discloses periodically gathering skeletal data [skeletal profile], e.g. head position, monitoring patient movement based on time intervals over a period of time in order to assess fall risk(s) of the patient (Derenne: [0163], [0172], [0198], [0292]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.


Regarding Claim 20, the combination of Huh and Good teach the method of claim 14, further comprising calculating a position of the subject in the location using the camera information, a predetermined set of parameters associated with the subject, and a predetermined set of parameters associated with the location Huh discloses a position estimation unit to estimate position of a user using triangulation method based on entering a location and image of the user position (Huh: [51], [62]).
However, the combination of Huh and Good does not expressly disclose a predetermined set of parameters associated with the subject and location.
Derenne teaches
a predetermined set of parameters associated with the subject, and a predetermined set of parameters associated with the location Derenne discloses a system that computes [calculates] patient position in a room using known points of the patient skeleton [a predetermined set of parameters associated with the subject] to compute 3D position of these points and in addition to known points in the room such as sink [a predetermined set of parameters associated with the location [0171]-[0172], [0230], [0237]).
The combination of Huh and Good discloses an apparatus comprising components to include a processor, a beacon and signal receiver, a camera, for collecting beacon signal to determine location of a user/beacon tag, monitoring and determine a state of the user such as movement (walking, repetitive pattern) and position (falling, sitting on the floor) using a position estimate unit and triangulation method, however does not expressly disclose a predetermined set of parameters associated with the subject and location used for calculating position of the user/patient. Derenne discloses a system using known points of the patient and the room/area to calculate position of the patient. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Huh and Good for estimating position of a user and include known points of the user and they are to compute position of the user, as taught by Derenne which helps determine the type of movement of the user that may determine a condition of an interest (Derenne: [0172], [0200]).

Regarding Claim 22-24, the claims recite substantially similar limitations to claims 17-19, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2016/0242681		Pressure Ulcer Detection Methods, Devices and Techniques
US 2012/0262365		Object Tracking with Projected Reference Patterns
The references are relevant since it discloses tracking a user/patient location and position using a camera and radio transmitter “beacon” and utilize the collected data to determine the patient state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626